              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
              CIVIL CASE NO. 5:19-cv-00022-MR-WCM


WILLIAM DALE CARTE,              )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                      ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Attorney’s Fees under the Social Security Act [Doc. 18].

I.    PROCEDURAL BACKGROUND

      On March 5, 2019, the Plaintiff initiated this action seeking judicial

review of the Commissioner’s decision to deny her application for benefits

under the Social Security Act. [Doc. 1]. On January 9, 2020, this Court

reversed the Commissioner's decision denying the Plaintiff's application for

benefits and remanded the case to the Appeals Council for further

administrative action. [Docs. 13, 14]. On March 17, 2020, the Court awarded

the Plaintiff attorney’s fees in the amount of $6,300.00 in full satisfaction of




     Case 5:19-cv-00022-MR-WCM Document 20 Filed 07/20/21 Page 1 of 5
any and all claims by the Plaintiff pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412(d) (EAJA). [Doc. 17].

      On January 11, 2021, the Commissioner issued a Notice of Change in

Benefits to the Plaintiff explaining his past due benefits and stating that

$23,136.00, representing 25% of the Plaintiff’s back benefits, was being

withheld from the Plaintiff’s award to pay any award of attorney’s fees. [Doc.

19-2 at 4]. On March 25, 2021, the Commissioner issued an Authorization

to Charge and Collect Fee explaining that $10,000.00 had already been paid

to the Plaintiff’s counsel for his work at the administrative level. [Doc. 19-3].

The Plaintiff and his attorney had a contingency fee agreement pursuant to

which any attorney’s fee award could not exceed 25% of the past due

benefits. [Doc. 19-4].

      The Plaintiff’s counsel now seeks an award of $13,136.00 in fees

pursuant to 42 U.S.C. § 406(b)(1), with the additional stipulation that upon

receipt of such payment, the Plaintiff’s counsel will refund to the Plaintiff the

$6,300.00 previously awarded under the EAJA. [Docs. 18, 19].

II.   DISCUSSION

      There are two avenues by which a Social Security benefits claimant

may be awarded attorney’s fees. First, claimants may seek a fee award

under the EAJA, which provides that “a court shall award to a prevailing party


                                       2

      Case 5:19-cv-00022-MR-WCM Document 20 Filed 07/20/21 Page 2 of 5
other than the United States fees and other expenses . . . incurred by that

party in any civil action (other than cases sounding in tort), including

proceedings for judicial review of agency action, brought by or against the

United States in any court having jurisdiction of that action....” 28 U.S.C. §

2412(d)(1)(A). Second, a claimant may seek an award pursuant to 42 U.S.C.

§ 406(b), which provides that “[w]henever a court renders a judgment

favorable to a claimant ... who was represented before the court by an

attorney, the court may determine and allow as part of its judgment a

reasonable fee for such representation, not in excess of 25 percent of the

total of the past-due benefits to which the claimant is entitled by reason of

such judgment....” 42 U.S.C. § 406(b)(1)(A).

      While attorney's fees may be awarded under both the EAJA and §

406(b), the Social Security Act requires that the attorney must refund to the

claimant the smaller fee. “Thus, an EAJA award offsets an award under

Section 406(b), so that the amount of the total past-due benefits the claimant

actually receives will be increased by the EAJA award up to the point the

claimant receives 100 percent of the past-due benefits.” Stephens ex rel.

R.E. v. Astrue, 565 F.3d 131, 134-35 (4th Cir. 2009) (quoting Gisbrecht v.

Barnhart, 535 U.S. 789, 796 (2002)).




                                       3

     Case 5:19-cv-00022-MR-WCM Document 20 Filed 07/20/21 Page 3 of 5
      Here, the Plaintiff and his counsel entered into a contingency fee

agreement by which the Plaintiff agreed to pay 25% of any past due benefits

awarded to his counsel. As the Fourth Circuit has recognized, “§ 406(b) was

designed to control, not to displace, fee agreements between Social Security

benefits claimants and their counsel. As long as the agreement does not call

for a fee above the statutory ceiling of twenty-five percent of awarded past-

due benefits, . . . § 406(b) simply instructs a court to review the agreement

for reasonableness.” Mudd v. Barnhart, 418 F.3d 424, 428 (4th Cir. 2005)

(citation and internal quotation marks omitted).

      The Court finds that the services rendered in this Court were

appropriate and reasonable to the relief sought, and the contingency fee

agreement executed by the Plaintiff and his counsel is reasonable.

Accordingly, the Plaintiff’s Motion for Attorney’s Fees is granted.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion [Doc. 18] is

hereby GRANTED, and an award of attorney’s fees in the amount of Thirteen

Thousand One Hundred and Thirty-Six Dollars ($13,136.00) pursuant to 42

U.S.C. § 406(b)(1)(A) is hereby approved.

      IT IS FURTHER ORDERED that upon receipt of the § 406(b) fees,

Plaintiff’s counsel is hereby instructed to return to the Plaintiff the sum of




                                       4

     Case 5:19-cv-00022-MR-WCM Document 20 Filed 07/20/21 Page 4 of 5
$6,300.00, representing the fee that counsel previously received pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

     IT IS FURTHER ORDERED that a copy of this Order be provided to

the Social Security Administration in order to effectuate payment of the

award from past due benefits which have been withheld for such purpose.

     IT IS SO ORDERED.
                                 Signed: July 20, 2021




                                       5

     Case 5:19-cv-00022-MR-WCM Document 20 Filed 07/20/21 Page 5 of 5
